Citation Nr: 1224842	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of transverse colectomy and cholecystectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and their daughter


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to May 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The competent evidence of record shows that the Veteran's additional disabilities/post-operative complications resulting from VA treatment were not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, nor the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for the residuals of transverse colectomy and cholecystectomy.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, January 2007 and May 2009 letters advised the Veteran of VA's duties to notify and assist in the development of the claim.  The letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.    

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO and Board arranged for VA medical advisory opinions in May 2008 and January 2012.  The medical opinions are adequate as they considered the evidence of record, noted pertinent history and all findings necessary for proper a determination in the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

All relevant VA treatment records have been secured; the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Entitlement may also be established on a showing of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.
February 2005 VA Medical Center (VAMC) treatment records show that the Veteran was initially hospitalized in order to have a transverse colon polyp removed endoscopically.  The record includes an informed consent document for colonoscopy, biopsy, and possible polypectomy.  However, the polyp could not be completely removed.  Thus, on March 1, 2005, the Veteran underwent a right hemicolectomy.  In addition, he also underwent a cholecystectomy because his gallbladder was shown to be inflamed during the surgery.  The record includes an informed consent document for partial colectomy.  A March 3, 2005 record notes that the Veteran reported incisional pain with deep breathing.  It was noted that the Veteran had an episode in the past 24 hours where he fell asleep while ambulating and that he reported a history of excessive "sleep [sic]" and sleep during activity, and that he used a CPAP at home.  

On March 10, 2005, it was noted that the Veteran fell.  Specifically, he had been on the toilet in order to have a bowel movement when he tried to ambulate back to bed and fell, striking his head on an IV pole.  He suffered a 3 cm laceration over the left eye.  Another record notes that the Veteran's fever was down and that he ambulated several times one day prior.  

A March 11, 2005 VA outpatient treatment record notes that the Veteran was doing well in the morning but had some mild agitation overnight.  Pulmonary system was noted to be stable, and the Veteran was encouraged to continue to ambulate.  

On March 14, 2005, the Veteran underwent surgery for abdominal fascial dehiscence, small bowel leak, and sepsis.  It was reported that the Veteran had undergone a right hemicolectomy on March 1, 2005.  Postoperatively, he was noted to have a prolonged ileus.  He also had an increasing white count with likely pneumonia.  He was noted to have a small partial dehiscence of his abdominal wound where there had been a previous opening of his skin for a soft tissue infection.  There was no obvious evisceration.  The Veteran was packed overnight and in the morning, he seemed to have the same appearance.  However, later during the day, as a tube was being placed, the Veteran dehisced further and exuded a large amount of green succus-appearing material out of his abdominal wound.  The Veteran was examined and seen to have an obvious defect in the small bowel at the edge of the fascial dehiscence with a large amount of succus coming from the wound.  Thus, the Veteran was taken for emergency surgery; specifically an exploratory laparotomy.  The findings were abdominal fascial dehiscence; hole in the small bowel; ileocolic anastomotic breakdown; and large intra-abdominal abscess.  

On March 16, 2005, the Veteran underwent surgery for placement of tracheostomy and abdominal washout with resection of ileum and distal jejunum.  The surgery showed that the Veteran had another spontaneous small bowel perforation, and a large segment of his small bowel was seen to be necrotic secondary to probable embolic disease.  On March 18, 2005, the Veteran once again underwent surgery.  His pre- and post-operative diagnosis was open abdomen status post right hemicolectomy and ensuing anastomotic breakdown with small bowel necrosis.  The Veteran underwent an abdominal washout with open abdominal packing.  

On March 23, 2005, the Veteran underwent another abdominal washout and open abdominal packing.  It was reported that he had been packed open for sometime as he continued to be contaminated within his peritoneal space.  

On March 28, 2005, it was noted that stool was leaking.  An ostomy was performed at bedside.  

The VAMC records show that the Veteran remained hospitalized until June 2005.  At that time, he was transferred to the Nursing Home Care Unit for continued rehabilitation.  The Veteran continued to have a large open wound over the left side of his abdomen.  The wound was not draining anything other than just mainly clear serous type drainage.  The Veteran stayed at the Nursing Home until September 2005.  Upon his discharge, his principal diagnoses were the following: (1) rehabilitation from surgical postoperative complications, (2) status post right hemicolectomy for tubular adenoma with postoperative anastomotic leak requiring multiple re-operations and wound healing by secondary intention, (3) sleep apnea, (4) chronic obstructive pulmonary disease, (5) hyperlipidemia, (6) hypomagnesemia, (7) supraventricular arrhythmias, (8) malnutrition, (9) depression, (10) nasal dryness, (11) gastroesophageal reflux disease, (12) pneumonia, (13) pressure sores, (14) bilateral foot drop, and (15) hypertension.  It was noted that the Veteran had originally entered the hospital in February 2005 for an elective surgery to have colon polyps removed.  He had a postoperative anastomotic leak requiring multiple re-operations that resulted in a diverting ostomy and healing of the abdominal wound by secondary intention.  The Veteran was also on warfarin for presumed embolic phenomenon contributing to the necrotic bowel.  The Veteran's goal was to be able to walk and return home.  He was ambulatory before entering the hospital.  During the Veteran's hospitalization, he developed pneumonia.  After he was treated with antibiotics, the Veteran slowly but progressively increased in strength such that by the time of his discharge, he could safely ambulate a distance of over 100 feet using a Rollator walker and oxygen.  The Veteran's abdominal wound also slowly healed and at discharge, it was approximately 5 cm with good granulation tissue.  The Veteran was able to care for it.  He had a persistent hypomagnesemia that was assumed related to the resection of the small bowel.  The Veteran required IV magnesium on several occasions.   	 

In November 2005, the Veteran was treated for severe hypomagnesemia.  At that time, the VA physician noted that the Veteran had a short bowel syndrome with malabsorption after complicated bowel resection for a colon mass (tubular adenoma) in February 2005.  The Veteran underwent tracheostomy and prolonged rehabilitation.  The trache did not come out until July 2005.  Since September, he had a chronic cough.  The Veteran's medical history included a 35 year history of smoking and an inhalation lung injury (cleaning solvents) which occurred on the job in 1980.  The Veteran was medically retired.  Following the physical examination, the VA physician stated that the Veteran had a complicated surgical event with prolonged rehabilitation.  The Veteran had recurrent respiratory insults between February 2005 and July 2005.  The Veteran's bronchia mucosa and bronchial wall would be significantly weakened (bronchomalacia), especially since he had a long history of smoking.  That would predispose him to chronic bronchitis and bronchiectasis.  The VA physician reported that because the Veteran's old PFT's were not available; he did not know how bad his obstructive lung disease was pre-operation.  It was the VA physician's opinion that the Veteran had significant bronchomalacia and early chronic bronchitis.  

November 2006 statements from the Veteran and his spouse note that in March 2005, the Veteran underwent an elective surgery in order to have a transverse polyp removed from his colon.  At the time of his surgery, he also had his gallbladder removed.  The Veteran was told by his doctors that even though his gallbladder was fine, it was removed just in case the organ "went bad."  Following the surgery, the Veteran was taken to S.I.C.U. to recover.  While in S.I.C.U., a nurse took the Veteran to the restroom because he had to have a bowel movement.  The Veteran maintains that the nurse left the bathroom leaving him unattended.  After a long period of time of being left alone, the Veteran, still under the affects of the narcotics from surgery, got up and tried to return to his bed.  However, the Veteran contended that he fell to the floor which caused severe internal damage to the fresh surgery sutures.  The Veteran also hit his head when he fell which required stitches to his left eyebrow.  According to the Veteran's wife, after about two days after the incident, she noticed that the external staples were turning red and looked infected.  When she asked the medical staff about her concerns, she was told that was normal.  A few days later, the Veteran developed sepsis.  The Veteran's wife reported that the Veteran was treated "shamefully" and that on several occasions, he was lying in his own stool over night and was told to change his own colostomy bag.  At present, the Veteran had to wear a colostomy bag and was losing weight rapidly because he could not process his food.  He also had a magnesium deficiency, bilateral foot drop, erectile dysfunction, depression with nightmares about treatment, painful upper and lower extremities, insomnia, chronic cough, fatigue, and numbness in arms and hands with cramps.  Thus, the Veteran maintained that due to the negligent care he received after his surgery, he developed the aforementioned problems.

A July 2007 VA outpatient treatment record notes that the Veteran's magnesium and potassium were both good.  

In May 2008, a VA physician provided an opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim.  Specifically, the physician stated that he had been asked whether or not the Veteran's currently claimed conditions of depression, memory loss and insomnia, weight loss, bilateral foot drop, erectile dysfunction, painful legs, feet, and upper extremities, numbness in arms and legs, chronic cough, fatigue, spinal damage, and tracheostomy residuals, were the result of VA treatment during his transverse colectomy and cholecystectomy in March 2005.  The physician indicated that he had carefully reviewed the evidence of record.  The Veteran's postoperative complication of anastomosis leakage and wound dehiscence caused intestinal perforation, sepsis, and a rocky, prolonged rehabilitation thereafter.  That was an adverse event which was one of the potential complications of the surgical procedure.  The physician opined that it was very unlikely that the fall the Veteran incurred while ambulating to his bed from the toilet on March 10, 2005, was proximately related to the development of the anastomotic leakage inside the abdomen, which manifested on March 14, 2005.  Neither was there any evidence of lack of care, lack of skill, poor judgment, or any other fault of care on the part of VA in the surgical procedure or postoperative care of the Veteran.  The physician noted that an adverse outcome did not imply negligence, and no negligence was shown to have been the proximate cause of the Veteran's postoperative complications.

At the October 2010 Travel Board hearing the Veteran's wife testified that the Veteran went to VA to have colon polyps removed and that ultimately the doctors determined that he needed surgery for the polyps and removal of his gall bladder and appendix.  She noted that after the surgery the Veteran was taken to the bathroom, put on the toilet, and left there by the nurse.  While she was gone he tried to get up and fell flat on his stomach, cutting his head open. She noted that care providers did not check the Veteran's staples and that his stomach wound ruptured and he got sepsis.  She noted that now he only had four feet of large intestine left, a piece of his stomach was missing, and that he couldn't get good nourishment and was low on magnesium.  She stated that the Veteran's complications were due to the negligence of the nurse and the people after the nurse.  She noted that the problem was the standard of care by the nurse causing the fall.  

 In a December 2011 letter regarding Notice of Payment on Medical Malpractice Suit, it was noted that a payment had been made arising out of an Administrative Claim out of care furnished at a VA medical facility.  It notes that the Veteran was admitted for removal of colon polyps, his appendix, and his gall bladder.  After surgery he was taken to the bathroom where a nurse allegedly left him unattended; while unattended he fell.  It was noted that when doctors examined him later they determined that the Veteran had developed a bowel infection, subsequently undergoing surgery to remove a portion of his bowel.  An accompanying form notes that it was alleged that the Veteran developed an infection as a result of the fall and had to have additional surgeries.  The negligence alleged was "failure to monitor."   The Veteran was granted an award of $150,000.  The agreement resolved all matters related to the Veteran's medical treatment, nursing care and surgical procedures including all post-operative complications experienced by the Veteran while admitted to the acute care and extended care settings at the Central Texas Veterans Health Care System in Temple, Texas from February 2005 to approximately November 2005.  The agreement further resolved all matters relating to a fall sustained by the Veteran while in a bathroom at the Central Texas Veterans Health Care System on or about March 5, 2005.  The settlement neither constituted an admission of liability or fault of the United States or VA or any of its employees, representatives, servants, agents, or any other persons standing in any representative capacity, nor could the settlement be used in conjunction with any judicial, administrative, quai-judicial, or any other form of proceeding, for the purpose of attempting to establish any such liability or fault.  

In a January 2012 response to the Board's VHA opinion request T.A., M.D. (Chief of Surgical Services at Boise VA Medical Center (VAMC)), a VA consulting medical expert stated the following: 

* The consulting expert noted that the Veteran underwent open right hemicolectomy for an endoscopically unrespectable polyp from transverse colon that was identified during routine colonoscopy with an apparent concern that the polyp may have contained carcinoma in-situ, a finding that provided justification for the surgery that was performed.  He noted that the estimated blood loss, amount of fluid given, and the length of time the operation took all inferred an uncomplicated procedure that was performed with skill and good judgment.  He noted that, on March 13, 2005, the Veteran fell; a partial wound dehiscence was noted on that date.  The dehiscence worsened the next day, and an enteric leak was noted.  

* The consulting expert noted that the Veteran's likely postoperative sequence after the March 1, 2005 operation was: (1) ileal and anastomotic leak; (2) intraabdominal sepsis; and (3) fascial dehiscence and wound infection.  He noted that, from the surgery, it seemed that there were two distinct points of leakage in the intestine: one at the anastomosis and a second somewhere in the ileum.  He related that while the leakage could occur from anastomotic failure with some frequency (~5 percent in the literature) having a second hole in the non-adjacent area of bowel was much harder to explain and much more rare.  He noted that he would speculate that either: (1) an unrecognized bowel injury occurred at the first operation; (2) the ileum was incorporated in suture closure with the abdomen at the first operation; or that (3) during the process of dehiscence, the bowel was injured by the remaining sutures.  He opined that he believed that the latter (third) situation was the most likely.   

* The consulting expert then noted that, on March 16, 2005, tracheotomy and abdominal washout were performed and that gross contamination and small bowel perforation with necrosis were discovered; the explanation was that the Veteran had showered his small bowel mesentery with small emboli.  He stated that while it was theoretically possible that emboli were the source of mesenteric vessel occlusion and bowel infarction the pattern described was atypical for this phenomenon.  He speculated that given the number of operations, inflammation and contamination that likely obscured precise visualization of the mesentery, inadvertent transection of blood supply to the distal ileum was a more likely explanation, which might have occurred at either the March 14th or 16th operations.  He added that he saw no obvious evidence that that the Veteran had more bowel resected or that he had short bowel syndrome as a result of the operations and that he did not see evidence of the extensive resection meeting the traditional definition of short bowel syndrome.

* The consulting expert noted that the Veteran was admitted to the hospital and treated for hypomagnesia in November 2005 which was a predictable outcome of the scenario and that diminished serum magnesium is associated with depression, weakness, and cramps and generalized nervous system irritability (many but not all complaints of the Veteran).  He added that the deficiency was treatable through oral and/or intravenous (IV) replacement, the Veteran was noted to have both treatments and had normal magnesium at several points, and thus he did not believe that it was a long lasting disability.  

* The consulting expert summarized that some of the disabilities described by the Veteran appear to be a consequence that can reasonably be linked to the surgery he had undergone and the subsequent complicated postoperative course; however, the disabilities were likely temporary insofar as they were treatable (through oral replacement of magnesium) and should not be considered long-term.  He added that in his opinion the fall sustained after the Veteran's initial surgery is unlikely to have resulted in any of the disabilities cited.  After careful review of the available records he opined that it was unlikely (less than 50 percent) that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseen resulted in a lasting disability.         

The Veteran alleges that he is entitled to benefits under 38 U.S.C.A. § 1151 because he has additional disabilities due to a bathroom fall while under VA care.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, he must show each of the following: (1) the disability or additional disability claimed; (2) VA treatment; (3) a nexus between the additional disability and the VA treatment; and (4) that the proximate cause of the additional disability was some element of negligence or fault on the part of VA, or was an event not reasonably foreseeable.

At the outset the Board notes that the Veteran's settlement with the VA treating facility is not binding on the Board.  It neither constituted an admission of liability or fault by VA and cannot be used in conjunction with any judicial, administrative, quai-judicial, or any other form of proceeding, for the purpose of attempting to establish any such liability or fault.  Hence, the Board will conduct a de novo inquiry which focuses on the evidence of record and the elements of entitlement under 38 U.S.C.A. § 1151. 

The evidence of record shows that the Veteran suffered from additional disabilities that were post-operative complications of VA treatment.  Hence, the focus of the Board's inquiry is on the fourth element above, whether the proximate cause of the additional disabilities found during the complicated post-operative course were due to some element of fault on the part of VA, or due to an event not reasonably foreseeable.

The Veteran and his wife have not provided any competent medical evidence in support of his claim establishing that his additional disabilities following VA treatment were due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  They have provided statements to the effect that they believe that the standard of care (both surgical and post-surgical) was deficient.  The Board acknowledges their statements and has taken them into consideration regarding the nature of the events that occurred post-operatively (including that the Veteran was left in the bathroom and sustained a fall on his stomach after his operation, suffering a laceration on his forehead).  However, the determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran and his wife have not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, their statements that the Veteran's fall was the cause of his post-operative wound dehiscence and subsequent sepsis and other complications and that the subsequent surgical care was negligent are not competent evidence.  The Board has however considered these statements regarding the Veteran's additional disabilities, many of which are manifested by lay observable complaints.  

The Board sought two medical opinions in this matter, a May 2008 opinion of a VA physician and a January 2012 VHA opinion by a VA consulting medical expert.  The May 2008 provider opined that the Veteran's postoperative complication resulting from an adverse event (anastomosis leakage, wound dehiscence, and sepsis) was one of the potential complications of the surgical procedure, it was very unlikely that the fall the Veteran incurred while ambulating to his bed from the was proximately related to the development of the anastomotic leakage inside the abdomen; that there was neither evidence of lack of care, lack of skill, poor judgment, or any other fault of care on the part of VA in the surgical procedure or postoperative care of the Veteran; and that an adverse outcome did not imply negligence, and no negligence was shown to have been the proximate cause of the Veteran's postoperative complications.  

The January 2012 VA consulting medical expert noted that the surrounding facts of the Veteran's initial operation all inferred an uncomplicated procedure that was performed with skill and good judgment.  He detailed the post-operative course and noted that the most likely scenario was that during the process of dehiscence, the bowel was injured by the remaining sutures and that the additional disabilities noted were unlikely due to the fall the Veteran sustained after his initial surgery.  He summarized that after careful review of the available records it was unlikely (less than 50 percent) that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseen resulted in a lasting disability.            

Both providers note that the Veteran's post-operative complications were foreseeable risks of the procedure, unlikely due to the Veteran's bathroom fall, and that there was no evidence of fault on the part of VA in the post-operative course of care (including the additional surgeries).  The January 2012 consulting expert specifically addressed the possible reasons/etiologies for the Veteran's post-operative sepsis and opined that dehiscence of the wound causing bowel injury was not due to the fall, but due to bowel injury from sutures (and not the result of negligence during the surgery).    

As the opinions are by a medical professionals competent to provide them and explain the underlying rationales (citing to medical evidence), they are probative evidence in this matter.  As there is no competent medical evidence to the contrary the Board finds them to be persuasive. 

The Board must therefore conclude that, although there were some additional disabilities shown (some noted to be transient) as a result of the transverse colectomy, cholecystectomy, and a complicated post-operative course, the weight of the evidence does not establish that such disabilities were the proximate result of VA's lack of skill, carelessness, negligence, error in judgment, or an unforeseen event. Accordingly, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA treatment for residuals of transverse colectomy and cholecystectomy is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


